            Case 5:18-cv-00718-XR Document 33-2 Filed 12/17/18 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


UBIQUITOUS CONNECTIVITY, LP,

                Plaintiff,
                                                            CASE NO. 5:18-cv-00718
       v.
                                                                 PATENT CASE
CITY OF SAN ANTONIO, by and through its
agent, CITY PUBLIC SERVICE BOARD OF                       JURY TRIAL DEMANDED
SAN ANTONIO, d/b/a CPS ENERGY,

                Defendant.


                    [PROPOSED] ORDER DENYING PLAINTIFF’S
               CROSS-MOTION FOR LEAVE TO AMEND ITS COMPLAINT


       The Court, having reviewed Plaintiff’s Cross-Motion for Leave to Amend its Complaint

(“Motion”), along with CPS Energy’s Opposition to the Motion, is of the opinion that the Motion

should be DENIED. Accordingly, Plaintiff’s Motion to Amend its Complaint is hereby DENIED.

       SO ORDERED.
